DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 06/22/2022, claims 1 and 13 have been amended. Claims 7-9 and 17-18 have been previously cancelled. Therefore, claims 1-6, 10-16 and 19-23 are currently pending for the examination.

   Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 06/21/2022.

         Response to Amendments
4.	Applicant’s arguments: see Page 2-3, filed on 06/22/2022, with respect to claims 1-6, 10-16 and 19-23   have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-6, 10-16 and 19-23  have been withdrawn. 
Applicants have amended each of independent claims 1 and 13 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-6, 10-16 and 19-23 are allowable.
Allowable Subject Matter
5.	In the Amendment application filed on 06/22/2022, claims 1-6, 10-16 and 19-23 (renumbered as claims 1-18) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“in response to determining that at least one contention-free physical random access channel (PRACH) resource is configured: selecting one of the at least one configured contention free PRACH resource over any contention-based PRACH resource, and transmitting a beam failure recovery request (BFRQ) using a two-step contention free random access procedure with the selected one of the configured contention free PRACH resources” in combination with other claim limitations as specified in claims 1 and 13.
Note that the first closest prior art, AGIWAL et al. (US 2021/0068162 A1), hereinafter “Agiwal” teaches: detecting a beam failure condition in the first special cell (paragraphs [0012], [0200], by serving cell (PCell or PSCell) to access beam failure trigger condition); and transmitting a beam failure recovery request (BFRQ) (paragraph [0173], PRACH occasions for beam failure recovery) using a two-step contention free random access procedure (paragraph [0173], PRACH preamble for beam failure recovery request to SpCell and PDCCH of the SpCell or PDCCH addressed to C-RNTI).
Note that the second closest prior art, KOSKELA et al. (US 2022/0039077 A1), hereinafter “Koskela” teaches: receiving special cell beam failure recovery (BFR) configuration (Fig. 1, paragraphs [0049], [0050], [0060], BFD-RS list using Radio Resource Control (RRC) signaling) corresponding to a first special cell (Fig. 1, paragraphs [0049], [0050], [0060], beam failure on any of the PCell and the SCells), the special cell BFR configuration including at least one of a resource list for beam failure detection (BFD) and a resource list for new beam identification (NBI) (Fig. 1, paragraphs [0049], [0050], [0060], contention free random access (CFRA) resources, which are specific to candidate beams), the first special cell comprising one of a primary cell (PCell) and a primary secondary cell group (SCG) cell (PSCell) (Fig. 1, paragraphs [0049], [0050], [0060], beam failure on any of the PCell 101 and the SCells 102, 103).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the third closest prior art, Zhang et al. (US 2019/0306924 A1), hereinafter “Zhang”  teaches: selecting PRACH preamble corresponding to the selected synchronization signal  block or channel state information reference signal from the set of Random Access Preamble(s) configured for beam failure recovery request transmission on secondary cell (Fig. 1, step 3, paragraph [0082], Beam Failure Recovery Request Transmission for recovering beam of SCell) . 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 
Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Yang (US 11,395,362 B2) entitled: "BEAM FAILURE EVENT HANDLING METHOD AND APPARATUS AND TERMINAL"
• SVEDMAN et al. (US 2022/0109547 A1) entitled: " USER EQUIPMENT AND BASE STATION FOR MANAGING BEAM FAILURE DETECTION"
• Murray et al. (US 11,228,948 B2) entitled: "CONNECTED MODE MOBILITY IN NEW RADIO"
• Agiwal et al. (US 11,057,940 B2) entitled: "APPARATUS AND METHOD OF TRANSMITTING AND RECEIVING MESSAGE 3 PROTOCOL DATA UNIT"
• Patel et al. (US 10,925,094 B2) entitled: "SCHEDULING REQUEST TECHNIQUES IN WIRELESS TRANSMISSIONS"
• Cirik et al. (US 10,863,570 B2) entitled: "BEAM SELECTION IN BEAM FAILURE RECOVERY REQUEST RETRANSMISSION"
• AMURU et al. (US 2020/0205193 A1) entitled: "METHOD AND APPARATUS FOR HANDLING A BEAM FAILURE RECOVERY IN WIRELESS COMMUNICATION SYSTEM"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414